Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/21/2022 for application number 17/090,490. Claims 1, 4-12, 14, 17, 23-27, and 29 have been amended. Claims 16 is cancelled. Claim 31 is new. Applicant’s amendments have overcome the claim objections identified in the previous office action. Claims 1-15 and 17-31 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


Claims 1, 10, 12, 17, and 29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding amended claim 1, the claim elements “transmitting an uplink reference signal to a network entity”, “receiving, from the network entity, a transmission configuration indication state…”, and “receiving downlink data from the network entity on a downlink channel…” are not supported by the original disclosure. The only mention of “network entity” is in paragraph [0069] of the specification, which recites “…the base station (or a suitable network entity) may configure the TCI state to also indicate a QCL relationship between a DL reference signal and the antenna ports used for DL transmissions…”, which is in the context TCI states corresponding to DL RS, and is therefore not the same as the subject matter of claim 1 which is in the context of TCI states corresponding to UL RS, not DL RS. Paragraph [0078] and Fig. 6 which describe the subject matter of claim 1 use the term “base station”, not “network entity” which has a broader meaning in the art and includes many more types of network elements than just a base station.
The applicant has also not indicated in the remarks where the support exists for the amended claim limitations using the term “network entity”. 
Amended claim 1, therefore, fails to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention

The same reasoning applies to claims 10, 12, 17, and 29, which are also rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-15, 17-24, 26, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (WO 2019049096 A1; hereinafter ”Grant” ).

Regarding claim 1, Grant discloses a method for wireless communication at a user equipment (UE), comprising: 
transmitting an uplink reference signal to a network entity (P. 58, Lines 13-15: The particular SRS that is associated with the TCI state can be based on a prior measurement at the gNB (= network entity) on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure; this indicates transmitting a set of SRS (reference signals) to a network entity at time T1; the network entity (gNB) makes measurements using those reference signals and associates TCI states to each SRS based on the measurements); 
receiving, from the network entity, a transmission configuration indication state of a set of transmission configuration indication states that are based at least in part on the uplink reference signal (P. 58, Lines 13-15: Based on this measurement, the gNB explicitly signals the UE with an SRS resource indicator (SRI) indicating the preferred SRS resource along with the TCI to which the UE should associate[[d]] the indicated SRI; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference; P. 7, Lines 10-17: The UE adjusts its spatial Rx configuration for the reception of DL signals, e.g., PDSCH,PDCCH, SSB or CSI-RS, based on previous transmission of UL RSs {e.g. SRS) that are associated with a TCI that is signaled to the UE: TCI can be signaled in DCI containing an UL grant scheduling a PUSCH transmission; and The RSs in a RS Set contained in a TCI state may contain UL RSs (e.g., SRS) in addition to DL RSs (e.g., CSI-RS, SSB); thus, an association is established between each SRS (= uplink reference signal) of a set of  SRS reference signals (= uplink reference signals) and the corresponding TCI state of a set of TCI states;  and at a later time,  the gNB signals to the UE, in a DCI, a TCI state (of a set of TCI states) that is based on the received SRS (= uplink reference signal), because it was determined based on the measurement made on that particular SRS (= UL RS) previously); and 
receiving downlink data from the network entity on a downlink channel based at least in part on the transmission configuration indication state (P. 7, Lines 10-13: The UE adjusts its spatial Rx configuration for the reception of DL signals, e.g., PDSCH,PDCCH, SSB or CSI-RS, based on previous transmission of UL RSs {e.g. SRS) that are associated with a TCI that is signaled to the UE; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI states); thus gNB transmits PDSCH (= downlink data), based on previous SRS (uplink reference signal)) measurements, which provided the TCI state corresponding a particular SRS (= a particular UL RS)).  

Regarding claim 2, Grant discloses the limitations of claim 1 as set forth, and Grant further discloses wherein the uplink reference signal serves as a reference signal resource of the transmission configuration indication state (P. 58, Lines 13-15: Based on this measurement, the gNB explicitly signals the UE with an SRS resource indicator (SRI) indicating the preferred SRS resource along with the TCI to which the UE should associate[[d]] the indicated SRI; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference.).  

Regarding claim 3, Grant discloses the limitations of claim 1 as set forth, and Grant further discloses wherein the transmission configuration indication state indicates a quasi-collocation relationship between the uplink reference signal and one or more reference signals of the downlink channel (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation.). 

Regarding claim 4, Grant discloses the limitations of claim 3 as set forth, and Grant further discloses wherein the quasi-collocation relationship comprises a spatial relationship between one or more first antenna ports used to receive the uplink reference signal and one or more second antenna ports used to transmit the downlink data (P. 57, Lines 26-29: It could also mean that ports of the transmitted uplink reference signal (PUSCH/PUCCH DMRS or SRS) are reciprocally and spatially quasi-co-located with the ports of the DL RS; P. 50, Line 20: The notion of DMRS port groups is relevant only for PDSCH (= downlink data).).    

Regarding claim 5, Grant discloses the limitations of claim 2 as set forth, and Grant further discloses wherein the uplink reference signal comprises a sounding reference signal (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation.), 
the downlink channel comprises a physical downlink shared channel (P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).), and
a set of downlink reference signals comprise a demodulation reference signal of a physical downlink shared channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters).

Regarding claim 6, Grant discloses the limitations of claim 5 as set forth, and Grant further discloses wherein the UE transmits the sounding reference signal and receives the downlink data on a same beam indicated by the transmission configuration indication state (P. 58, Lines 13-15: The particular SRS that is associated with the TCI state can be based on a prior measurement at the gNB on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure.); P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).).

Regarding claim 7, Grant discloses the limitations of claim 3 as set forth, and Grant further discloses wherein the transmission configuration indication state further indicates a quasi-collocation (QCL) relationship between a channel state information reference signal and the one or more reference signals of the downlink channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).).

Regarding claim 9, Grant discloses the limitations of claim 7 as set forth, and Grant further discloses wherein the QCL relationship comprises a radio resource control configuration (P. 49, Lines 29-30: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.).

Regarding claim 12, Grant discloses the limitations of claim 1 as set forth, and Grant further discloses wherein the transmission configuration information state is received from the network entity in a downlink control information message (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference).

Regarding claim 13, Grant discloses the limitations of claim 1 as set forth, and Grant further discloses wherein the transmission configuration indication state is part of a set of transmission configuration indication states configured by a radio resource control (P. 49, Lines 29-30: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.).

Regarding claim 14, Grant discloses the limitations of claim 1 as set forth, and Grant further discloses concurrently modifying uplink and downlink beam configurations based on the transmission configuration indication state (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference; P. 58, Lines 25-27: For use case (2), the UE adjusts its spatial Rx configuration such that it is reciprocal to the spatial Tx configuration associated witi1 the UL RS (SRS) contained in the TCI state signalled over DCI in a DL grant.). 

Regarding claim 15, Grant discloses the limitations of claim 1 as set forth, and Grant further discloses wherein the uplink reference signal comprises a sounding reference signal (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference.).

Regarding claim 17, Grant discloses a method for wireless communication at a network entity, comprising: 
receiving an uplink reference signal from a user equipment (UE) (P. 58, Lines 13-15: The particular SRS that is associated with the TCI state can be based on a prior measurement at the gNB (= network entity) on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure; this indicates transmitting a set of SRS (reference signals) to a network entity at time T1; the network entity (gNB) makes measurements using those reference signals and associates TCI states to each SRS based on the measurements);
configuring a set of transmission configuration indication states, the set of transmission configuration indication states including at least one transmission configuration indication state based at least in part on the received uplink reference signal (P. 58, Lines 13-15: Based on this measurement, the gNB explicitly signals the UE with an SRS resource indicator (SRI) indicating the preferred SRS resource along with the TCI to which the UE should associate[[d]] the indicated SRI; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference; P. 7, Lines 10-17: The UE adjusts its spatial Rx configuration for the reception of DL signals, e.g., PDSCH,PDCCH, SSB or CSI-RS, based on previous transmission of UL RSs {e.g. SRS) that are associated with a TCI that is signaled to the UE: TCI can be signaled in DCI containing an UL grant scheduling a PUSCH transmission; and The RSs in a RS Set contained in a TCI state may contain UL RSs (e.g., SRS) in addition to DL RSs (e.g., CSI-RS, SSB); thus, an association is established between each SRS (= uplink reference signal) of a set of  SRS reference signals (= uplink reference signals) and the corresponding TCI state of a set of TCI states;  and at a later time,  the gNB signals to the UE, in a DCI, a TCI state (of a set of TCI states) that is based on the received SRS (= uplink reference signal), because it was determined based on the measurement made on that particular SRS (= UL RS) previously; configuring of TCI states is implied in order to transmit them); and 
scheduling a physical downlink shared channel based at least in part on the at least one transmission configuration indication state associated with the received uplink reference signal (P. 7, Lines 10-13: The UE adjusts its spatial Rx configuration for the reception of DL signals, e.g., PDSCH,PDCCH, SSB or CSI-RS, based on previous transmission of UL RSs {e.g. SRS) that are associated with a TCI that is signaled to the UE; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI states); thus gNB transmits PDSCH (= downlink data), based on previous SRS (uplink reference signal)) measurements, which provided the TCI state corresponding a particular SRS (= a particular UL RS); scheduling a PDSCH based on the at least one TCI state associated with the received uplink SRS  is implied in order to transmit it).    

Regarding claim 18, Grant discloses the limitations of claim 17 as set forth, and Grant further discloses transmitting the at least one transmission configuration indication state associated with the received uplink reference signal to the UE (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference.); and 
transmitting, on the scheduled physical downlink shared channel, downlink data to the UE based at least in part on the at least one transmission configuration indication state (P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= physical downlink shared channel)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).).      

Regarding claim 19, Grant discloses the limitations of claim 18 as set forth, and Grant further discloses wherein the at least one transmission configuration indication state is transmitted to the UE in a downlink control information message (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference).  

Regarding claim 20, Grant discloses the limitations of claim 17 as set forth, and Grant further discloses wherein the uplink reference signal comprises a sounding reference signal and serves as a reference signal resource of the transmission configuration indication state associated with the received reference signal comprising a demodulation reference signal of the physical downlink shared channel (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state); P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters).

Regarding claim 21, Grant discloses the limitations of claim 18 as set forth, and Grant further discloses wherein the transmission configuration indication state indicates a quasi-collocation relationship between the uplink reference signal and one or more reference signals of the physical downlink shared channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state); P. 58, Lines 13-15: The particular SRS (an uplink reference signal) that is associated with the TCI state can be based on a prior measurement at the gNB on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure; P. 5, Lines 4-5: SRS is an uplink reference signal transmitted from the UE).  

Regarding claim 22, Grant discloses the limitations of claim 21 as set forth, and Grant further discloses wherein the quasi-collocation relationship comprises a spatial relationship between one or more first antenna ports used to receive the uplink reference signal and one or more second antenna ports used to transmit the downlink data on the physical downlink shared channel (P. 57, Lines 26-29: It could also mean that ports of the transmitted uplink reference signal (PUSCH/PUCCH DMRS or SRS) are reciprocally and spatially quasi-co-located with the ports of the DL RS; P. 50, Line 20: The notion of DMRS port groups is relevant only for PDSCH (= downlink data).).  

Regarding claim 23, Grant discloses the limitations of claim 20 as set forth, and Grant further discloses wherein the UE transmits the sounding reference signal and receives downlink data on a same beam indicated by the transmission configuration indication state (P. 58, Lines 13-15: The particular SRS that is associated with the TCI state can be based on a prior measurement at the gNB on a set of SRS resources transmitted by the UE, e.g., in a U3 procedure.); P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH (= downlink data)/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).)..  

Regarding claim 24, Grant discloses the limitations of claim 17 as set forth, and Grant further discloses wherein the transmission configuration indication state further indicates a quasi-collocation (QCL) relationship between a channel state information reference signal and the one or more reference signals of the physical downlink shared channel (P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters; P. 58, Lines 27-29: the gNB can base its DL beamforming decisions for transmission of PDSCH/PDCCH/CSI-RS/PTRS/TRS, based on reciprocity (SRS) measurements (providing TCI state).). 

Regarding claim 26, Grant discloses the limitations of claim 24 as set forth, and Grant further discloses wherein the QCL relationships comprises a radio resource control configuration (P. 49, Lines 29-30: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.).

Regarding claim 28, Grant discloses the limitations of claim 17 as set forth, and Grant further discloses concurrently changing downlink and uplink beam indications based at least in part on the transmission configuration indication state (P. 58, Lines 8-10: there are at least two use cases where it is beneficial for tile UE to make use of an UL RS (e.g., SRS) as the spatial QCL reference: (1) UL beam indication for UEs lacking UL/DL beam correspondence, and (2) DL beam indication for reciprocity based operation; P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference; P. 58, Lines 25-27: For use case (2), the UE adjusts its spatial Rx configuration such that it is reciprocal to the spatial Tx configuration associated witi1 the UL RS (SRS) contained in the TCI state signalled over DCI in a DL grant.).

Claim 29 is rejected on the same grounds set forth in the rejection of claim 1. Claims 29 recites similar features as in claim 1 from the perspective of an apparatus for a UE. Grant further discloses an apparatus for a UE, comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the apparatus to perform the recited operations (Fig. 5: Processing circuitry 538 in UE 530).

Claim 30 is rejected on the same grounds set forth in the rejection of claim 17. Claims 30 recites similar features as in claim 17 from the perspective of an apparatus for a base station. Grant further discloses an apparatus for a base station, comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the apparatus to perform the recited operations (Fig. 5: Processing circuitry 528 in Base station 520).

Claim 31 is rejected on the same grounds set forth in the rejection of claim 2. Claims 31 recites similar features as in claim 2 from the perspective of an apparatus for a UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Guo et al. (US 20190297603 A1; hereinafter ”Guo” ).

Regarding claim 8, Grant discloses the limitations of claim 7 as set forth, but Grant does not disclose wherein the QCL relationship between the uplink reference signal and the one or more reference signals of the downlink channel comprises a QCL-Type D relationship, and the QCL relationship between the channel state information reference signal and the one or more reference signals of the downlink channel comprises one of a QCL-TypeA relationship, a QCL-TypeB relationship, or a QCL-TypeC relationship.
However, in the same field of endeavor, Guo discloses wherein the QCL relationship between the uplink reference signal and the one or more reference signals of the downlink channel comprises a QCL-Type D relationship, and the QCL relationship between the channel state information reference signal and the one or more reference signals of the downlink channel comprises a QCL-TypeA relationship ([0348] For DM-RS of PDSCH, DM-RS of PDCCH or a CSI-RS resource, the UE can expect a TCI-State indicates one of the following quasi co-location type(s): “QCL-TypeA” with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, “QCL-TypeD” with a SRS resource in an SRS resource set configured with higher layer parameter SRS-SetUse being set to “beamManagement.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant as applied to claim 7, based on the above teaching from Guo, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by defining QCL types in order to use QCL relationships between uplink and downlink transmissions for reciprocity based operations.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (QCL-TypeA relationship) which anticipates the genus (MPEP 2131.02).

Regarding claim 25, Grant discloses the limitations of claim 24 as set forth, but Grant does not disclose wherein the QCL relationship between the uplink reference signal and the one or more reference signals of the physical downlink shared channel comprises a QCL-TypeD relationship, and the QCL relationship between the channel state information reference signal and the one or more reference signals of the physical downlink shared channel comprises one of a QCL-TypeA relationship, a QCL-TypeB relationship, or a QCL-TypeC relationship. 
However, in the same field of endeavor, Guo discloses wherein the quasi-collocation (QCL) relationship between the uplink reference signal and the one or more reference signals of the downlink channel comprises a QCL-Type D relationship, and the QCL relationship between the channel state information reference signal and the one or more reference signals of the downlink channel comprises a QCL-TypeA relationship ([0348] For DM-RS of PDSCH, DM-RS of PDCCH or a CSI-RS resource, the UE can expect a TCI-State indicates one of the following quasi co-location type(s): “QCL-TypeA” with a CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info and, when applicable, “QCL-TypeD” with a SRS resource in an SRS resource set configured with higher layer parameter SRS-SetUse being set to “beamManagement.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant as applied to claim 24, based on the above teaching from Guo, to derive the limitations of claim 25, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by defining QCL types in order to use QCL relationships between uplink and downlink transmissions for reciprocity based operations.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (QCL-TypeA relationship) which anticipates the genus (MPEP 2131.02).

 Claims 10-11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Park et al. (US 20200267571 A1; hereinafter ”Park” ).

Regarding claim 10, Grant discloses the limitations of claim 7 as set forth, and Grant further discloses receiving the channel state information reference signal from the network entity; and configuring QCL relationship between PDSCH DMRS and CSI-RS (Grant P. 40, Lines 19-21: the UE is configured to use the adjusted spatial Rx configuration to receive one or more of: PDCCH, PDSCH, SSB, TRS, PTRS, and CSI-RS; P. 49, Lines 15-16: the PDSCH DMRS could be configured to be QCL with CSI-RS/SSB with respect to spatial parameters).
But Grant does not explicitly disclose determining a quantity of channel estimation parameters based at least in part on the channel state information reference signal; and decoding the downlink data based at least in part on the quantity of channel estimation parameters determined from the channel state information reference signal.
However, in the same field of endeavor, Park discloses determining a quantity of channel estimation parameters based at least in part on the channel state information reference signal ([0212] Where the property of the channel carrying a symbol on one antenna port may be inferred from the channel carrying a symbol on a different antenna port, the two antenna ports may be said to have a QC/QCL (quasi co-located or quasi co-location) relationship; [0213] Here, the channel properties include one or more of delay spread, Doppler spread, frequency shift, average received power, received timing, and spatial RX parameter. Here, the Spatial Rx parameter means a spatial (reception) channel property parameter such as angle of arrival); and
decoding the downlink data based at least in part on the quantity of channel estimation parameters determined from the channel state information reference signal ([0214] To decode the PDSCH according to a detected PDCCH with the DCI intended for the UE and given serving cell, the UE may be configured with a list of up to M TCI-state configurations in the higher layer parameter PDSCH-Config. M relies on UE capability; [0444] First, the UE receives transmission configuration indication (TCI) state information related to QCL indication for at least one downlink reference signal (DL RS) (i.e., CSI-RS) from the base station via RRC signaling (S1410); [0446] The UE receives, from the base station, a physical downlink shared channel (PDSCH) including the data based on one or more QCL indications (S1430) (indicates decoding downlink data based on QCL relationship); [0449] At least one QCL indication except for the spatial QCL indication may include at least one of delay spread, average delay, doppler spread, or Doppler shift.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant as applied to claim 7, based on the above teaching from Park, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to decode downlink data based on channel estimation parameters.

Regarding claim 11, Grant and Park disclose the limitations of claim 10 as set forth, and Park further discloses wherein the quantity of channel estimation parameters includes one or more of a Doppler shift, a Doppler spread, an average delay, or an average spread ([0212] Where the property of the channel carrying a symbol on one antenna port may be inferred from the channel carrying a symbol on a different antenna port, the two antenna ports may be said to have a QC/QCL (quasi co-located or quasi co-location) relationship; [0213] Here, the channel properties include one or more of delay spread, Doppler spread, frequency shift, average received power, received timing, and spatial RX parameter. Here, the Spatial Rx parameter means a spatial (reception) channel property parameter such as angle of arrival).

Regarding claim 27, Grant discloses the limitations of claim 17 as set forth, and Grant further discloses configuring the at least one transmission configuration indication state based at least in part on the quantity of channel estimation parameters determined from the uplink reference signal (P. 58, Lines 18-20: when TCI is signalled in DCI at a later point in time for the purposes of either DL or UL beam indication, the associated UL RS provides the UE with the needed spatial QCL reference.).
But Grant does not disclose determining a number of channel estimation parameters based at least in part on the uplink reference signal, wherein the quantity of channel estimation parameters includes one or more of a Doppler shift, a Doppler spread, an average delay, or an average spread.  
However, in the same field of endeavor, Park discloses determining a quantity of channel estimation parameters based at least in part on the channel state information reference signal ([0212] Where the property of the channel carrying a symbol on one antenna port may be inferred from the channel carrying a symbol on a different antenna port, the two antenna ports may be said to have a QC/QCL (quasi co-located or quasi co-location) relationship; [0213] Here, the channel properties include one or more of delay spread, Doppler spread, frequency shift, average received power, received timing, and spatial RX parameter. Here, the Spatial Rx parameter means a spatial (reception) channel property parameter such as angle of arrival),
wherein the quantity of channel estimation parameters includes one or more of a Doppler shift, a Doppler spread, an average delay, or an average spread ([0449] At least one QCL indication except for the spatial QCL indication may include at least one of delay spread, average delay, doppler spread, or Doppler shift.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grant as applied to claim 17, based on the above teaching from Park, to derive the limitations of claim 27, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by defining channel estimation parameters in order to decode downlink data based on these parameters.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the citations being used in the current rejection.

Regarding claim 1, the applicant argues (remarks, P. 10,  quoting Grant p. 49, lines 29-30, and p. 4, lines 11-12 and Table 3) that “Grant does not disclose "a transmission configuration indication state of a set of transmission configuration indication states that are based at least in part on the uplink reference signal," as recited in amended independent claim 1 ( emphasis added). Instead, Grant describes a set of TCI states associated with downlink channels. Nowhere does Grant mention "a set of transmission configuration indication states that are based at least in part on the uplink reference signal," as recited in amended independent claim 1 (emphasis added).”.
The examiner respectfully disagrees. As described in this office action, Grant (P. 7 and 58)  discloses that a UE transmits a set of SRS (reference signals) to a gNB (= a network entity) at time T1, and the gNB makes measurements using those reference signals and associates TCI states to each SRS based on the measurements. Thus, according to Grant, an association is established between each SRS (= uplink reference signal) of a set of  SRS reference signals (= uplink reference signals) and the corresponding TCI state of a set of TCI states. 
Next, Grant (P. 7 and 58) discloses that at a later time T2,  the gNB signals to the UE, in a DCI, a TCI state (of a set of TCI states) that is based on the received SRS (= uplink reference signal), because it was determined based on the measurement preciously made on that particular SRS (= UL RS). 
Further, Grant (P. 7 and 58) discloses that gNB transmits PDSCH (= downlink data), based on a TCI state determined from previous SRS (uplink reference signal)) measurements, which provided the TCI state corresponding a particular SRS (= a particular UL RS). 
Thus,  although Grant discloses transmitting downlink data based on TCI states associated with DL RS, Grant also discloses transmitting downlink data based on TCI states associated with UL RS, which reads on the claimed limitations.

The same reasoning applies to claims 17, 29, and 30 mutatis mutandis. Claims 1, 17, and 29-30 are rejected accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471